          Case 3:20-cv-06382-VC Document 39 Filed 01/07/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ATHENA STANFORD,                                  Case No. 20-cv-06382-VC
                 Plaintiff,
                                                    ORDER RE ORDER TO SHOW
          v.                                        CAUSE WHY PLAINTIFF'S
                                                    COUNSEL SHOULD NOT BE
  GENERAL INSURANCE COMPANY OF                      SANCTIONED
  AMERICA,
                                                    Re: Dkt. No. 32
                 Defendant.

       The order to show cause why plaintiff’s counsel Janine Ogando should not be sanctioned

for making a frivolous argument and failing to comply with a Court order is lifted. But this is

counsel’s final warning, and additional presentation of frivolous arguments or failure to follow

court orders could result in sanctions.

       IT IS SO ORDERED.

Dated: January 7, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
